Citation Nr: 1714148	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  16-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for anxiety and depression. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  







INTRODUCTION

The Veteran, who is the appellant, had active service from November 1978 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the RO in Atlanta, Georgia, which determined that new and material evidence had not been received to reopen service connection for anxiety and depression, and denied service connection for PTSD.  

As the instant decision reopens and remands the issue of service connection for anxiety and depression, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the acquired psychiatric disorder issue on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2010 rating decision denied service connection for anxiety and depression, finding no evidence of record linking any psychiatric disorder to service.  

2.  The Veteran did not appeal the March 2010 denial of service connection for anxiety and depression and no new and material evidence was received within one year of the rating decision.  

3.  New evidence received since the March 2010 rating decision relates to the unestablished fact causal of a causal relationship between the currently diagnosed anxiety and depression and service.  
  

CONCLUSIONS OF LAW

1.  The March 2010 rating decision denying service connection for anxiety and depression became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the March 2010 rating decision is new and material to reopen service connection for anxiety and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this decision, the Board reopens the issue of service connection for anxiety and depression, and remands the issue of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  As such, no further discussion of VA's duties to notify and to assist is necessary. 

Reopening Service Connection for Anxiety and Depression 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In a March 2010 rating decision, the RO denied service connection for anxiety and depression for no evidence of record linking any psychiatric disability to service (no nexus).  The Veteran did not appeal the March 2010 decision, and no new and material evidence was received during the one year appeal period; thus the March 2010 rating decision denying service connection for anxiety and depression became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Since the March 2010 rating decision, VA has received a June 2014 statement, in which the Veteran first advanced that a physician and a psychiatrist have each attributed the currently diagnosed anxiety and depression to service.  Such evidence could reasonably substantiate a claim of service connection for anxiety and depression, and, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for anxiety and depression.  38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for anxiety and depression is granted.  




REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran has not received a VA examination as to the issue of service connection for an acquired psychiatric disorder.  VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007). 

The Veteran contends generally that an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is due to service.  Specifically, a September 2009 statement reflects that the Veteran wrote that in-service duties as a military policeman caused anxiety and depression.  In a June 2014 statement, the Veteran wrote that, as a military policeman, he was required to intervene in domestic disturbances, drug deals, and thievery.  A December 2016 statement reflects that the Veteran wrote that duties as military police required taking people into custody.  

September 2010 and September 2011 VA treatment records reflect diagnosed panic and dysthymic disorders.  A December 2012 VA treatment record reflects diagnosed anxiety.  The DD Form 214 shows a military occupational specialty (MOS) of Military Policeman. 

For these reasons, the Board finds that a VA mental health examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, anxiety, and depression, and, if diagnosed, to offer an opinion as to whether any psychiatric disorder is due to the events in service.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA treatment for a currently diagnosed psychiatric disorder.  In addition, a June 2014 statement reflects that the Veteran advanced that a physician and psychiatrist have each attributed the currently diagnosed anxiety and depression to service.  It is unclear from the record whether the Veteran has received private treatment for the acquired psychiatric disorder.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

      1. Request the Veteran to provide information as to any
private treatment for a psychiatric disorder, including PTSD, anxiety, and depression, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's psychiatric disorder(s), not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

      2.  Associate with the record all VA clinical
documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record. 

3.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, anxiety, and depression, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Does the Veteran have PTSD?  In answering this question, the examiner should identify the specific stressor(s) underlying any PTSD diagnosis, namely, fear of hostile military activity.  

B) Is any diagnosed PTSD related to service, specifically to include the fear of hostile military activity?  In answering this question, please discuss the Veteran's lay statements reflecting that in-service duties as a military policeman caused an acquired psychiatric disorder.  

C)  Does the Veteran have any other non-PTSD psychiatric disorder, including dysthymia, panic, depression, or anxiety disorder?  

D)  For any diagnosed non-PTSD psychiatric disorder, is it as likely as not (i.e., probability of 50 percent or more) that the disability had its onset during active service?  In answering this question, please discuss the Veteran's lay statements reflecting that in-service duties as a military policeman caused an acquired psychiatric disorder.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


